       Case 5:21-cr-00113-DSF Document 1 Filed 05/12/21 Page 1 of 2 Page ID #:1



 1                                                             05/12/2021
 2
                                                                    AP


 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                            April 2021 Grand Jury
11   UNITED STATES OF AMERICA,             ED CR No. 5:21-cr-00113-DSF
12              Plaintiff,                 I N D I C T M E N T
13                   v.                    [8 U.S.C. §§ 1326(a), (b)(2):
                                           Alien Found in the United
14   ANTONIO EDGAR GONZALEZ-               States Following Deportation]
     ALEMAN,
15
                Defendant.
16

17

18        The Grand Jury charges:
19                        [8 U.S.C. §§ 1326(a), (b)(2)]
20        On or about 2FWREHU, defendant ANTONIO EDGAR
21   GONZALEZ-ALEMAN, an alien, who had been officially deported and
22   removed from the United States on or about December 18, 2002;
23   May 12, 2006; December 17, 2008; December 20, 2008; December
24   30, 2008; July 27, 2009; December 29, 2009; January 1, 2010;
25   May 18, 2010; August 25, 2010; April 13, 2012; and March 18,
26   2016, was found in San Bernardino County, within the Central
27   District of California, after knowingly and voluntarily re-
28   entering and remaining in the United States without having

     obtained
Case 5:21-cr-00113-DSF Document 1 Filed 05/12/21 Page 2 of 2 Page ID #:2
